Title: From George Washington to Colonel Elias Dayton, 31 May 1780
From: Washington, George
To: Dayton, Elias



Sir
Head Quarters Morris Town 31st May 1780.

I recd your favr of the 28th: That of yesterday reached me late last Night. I most sincerely wish that your suspicions of the truth of Rivingtons publication may prove well grounded, but I confess it bears too many marks of authenticity. Should you receive any further confirmation of your opinion be pleased to let me have it.
It was always my intention that your own Regiment should remain with you at Elizabeth Town, and I mentioned it to Genl Maxwell. A compleat Corps is more to be depended upon than one composed of detachments. I am Sir Yr most obt Servt

Go: Washington


P.S. You should without loss of time be making your arrangements for defence, in case the Enemy should make an attempt upon you. A strong stone House was mentioned by Mr Caldwell, which might be put in a situation to receive you if attacked, and which might be defended untill a support could be brought up.

